Citation Nr: 0616583	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-37 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the stomach area.

2.  Entitlement to service connection for gastroesophageal 
reflux disease, hiatal hernia, esophageal ulceration and 
peptic ulcer disease as secondary to taking aspirin for the 
service-connected left shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claims for 
service connection for shrapnel wound to the stomach area, 
and service connection for gastroesophageal reflux disorder, 
hiatal hernia, esophageal ulceration, and peptic ulcer 
disease as secondary to aspirin taken for a service-connected 
left shoulder condition.

The issue of entitlement to service connection for residuals 
of a shrapnel wound to the stomach area is addressed herein, 
whereas the issue of entitlement to service connection for 
gastroesophageal reflux disease, hiatal hernia, esophageal 
ulceration and peptic ulcer disease as secondary to taking 
aspirin for the service-connected left shoulder condition is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

The veteran's residuals of a shrapnel wound to the stomach 
area are a disability of service origin.


CONCLUSION OF LAW

Shrapnel wound to the stomach area is a disability incurred 
during service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in the law with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The Board finds that although the veteran was not 
given notice as to the evidence necessary to establish a 
disability rating or an effective date for his service 
connection for residuals of a shrapnel wound to the stomach 
area claim, the RO will be responsible for providing the 
veteran appropriate notice under Dingess when it provides the 
veteran notice of the grant of the claim.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

After review of the evidence of record, the Board finds that 
service connection for the veteran's residuals of a shrapnel 
wound to the stomach area is warranted.  As such, the Board 
notes that while in service, in February 1951, the veteran 
was diagnosed with a wound, missile, gunshot to the left 
shoulder.  There was no artery or nerve involvement.  The 
veteran also reported minor wounds on the forehead.  In May 
1951, the veteran was diagnosed with a wound, missile of the 
leg and knee.  He received no operation for that wound.  The 
separation examination report, in September 1952, showed a 
scar on the upper left arm and a scar on the right knee.  The 
veteran's Form DD-214 shows that he received the Combat 
Infantry Badge and a Purple Heart with Oak Leaf Cluster 
award, and that he received wounds in the left arm and the 
right leg.

In September 2000, the veteran underwent a colonoscopy at the 
VA medical center.  The physician noted that there was a 
polyp found in the veteran's colon.  Due to the veteran's 
retained shrapnel, the polyp was not snared with the Bovie 
cautery.  Hence, the Board finds this medical record as 
evidence that the veteran currently has retained shrapnel 
located in his stomach area.

The veteran alleges that the shrapnel found during the 
September 2000 colonoscopy was incurred in service in 
approximately April or May of 1951.  According to his 
representative's April 2001 statement, the veteran alleges 
that when he was wounded in his legs in service by shrapnel, 
the shrapnel wounds to the lower stomach or colon are a were 
sustained at that time.  He stated that not all the shrapnel 
was removed at the time of service, but was later discovered 
during the September 2000 colonoscopy.

According to 38 U.S.C.A. § 1154(b) (West 2002), VA is to 
accept lay statements as sufficient proof of service 
incurrence of an injury in service if the veteran was engaged 
in combat with the enemy in active service.  It is evident 
from the record that the veteran was engaged in combat, as he 
is noted to have received shell fragment and shrapnel wounds 
to the shoulder and leg while in service, he received a 
Combat Infantry Badge and a Purple Heart.  In addition, the 
veteran's assertion that he received a shrapnel wound at the 
same time as he incurred the wound to his leg is consistent 
with the circumstances, conditions, and hardships of his 
service.  38 U.S.C.A. § 1154(b) (West 2002).  Hence, using 
38 U.S.C.A. § 1154(b), the veteran is shown to have incurred 
a shrapnel wound to the stomach area while in service.  
Finally, there is no evidence to show that the veteran 
sustained shrapnel wounds at any time after his discharge 
from service.  Therefore, weighing the evidence in favor of 
the veteran and giving him the benefit of the doubt, the 
Board finds that service connection for residuals of a 
shrapnel wound to the stomach area is warranted.  38 C.F.R. 
§ 3.102 (2005).


ORDER

Entitlement to service connection for residuals of a shrapnel 
wound to the stomach area is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for gastroesophageal reflux 
disease, hiatal hernia, esophageal ulceration and peptic 
ulcer disease as secondary to taking aspirin for the service-
connected left shoulder condition.

The Board notes that the veteran has not been adequately 
notified of the evidence necessary to substantiate a claim of 
service connection for gastroesophageal reflux disease, 
hiatal hernia, esophageal ulceration and peptic ulcer disease 
as secondary to taking aspirin for the service-connected left 
shoulder condition as required in 38 C.F.R. § 3.159(b)(1).  
As such, the Board finds that a letter to the veteran 
explaining the requirements necessary to support claims of 
service connection as secondary to a service connected 
disability, what evidence VA will attempt to obtain on the 
veteran's behalf, and what evidence the veteran is 
responsible to provide, is necessary.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was also not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Further, the Board notes that the veteran receives treatment 
at the Bath, New York and Buffalo, New York VA medical 
centers.  The most recent medical records from these 
facilities are dated in February 2003.  Therefore, the Board 
finds that all VA medical records pertaining to the 
disability on appeal, dated from February 2003 to the present 
should be obtained and associated with the claims folder.

Finally, the Board notes that the veteran asserts that the 
claimed disability for which he desires service connection is 
a result of the medication used to treat the symptoms of his 
service-connected left shoulder condition.  The record does 
not include a medical opinion as to whether the veteran's 
gastroesophageal disability is related to the medication used 
to treat his service-connected left shoulder condition.  
Therefore, the Board finds that a VA examination is necessary 
to determine the etiology of the veteran's gastroesophageal 
condition.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a letter 
with respect to the issue on appeal, which 
is entitlement to service connection for 
gastroesophageal reflux disease, hiatal 
hernia, esophageal ulceration and peptic 
ulcer disease as secondary to taking aspirin 
for the service-connected left shoulder 
condition, that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to include 
notice that the veteran should submit any 
pertinent evidence in his possession.  A 
general form letter, prepared by the RO, not 
specifically addressing the disabilities and 
entitlement at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  That 
letter should also include an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the service connection claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain and associate with 
the claims folder all of the veteran's VA 
treatment records from the Bath, New York, 
and Buffalo, New York VA medical centers for 
the period commencing February 2003 that are 
not currently of record.  All attempts to 
procure these records should be documented 
in the file.  If the RO cannot obtain these 
records, a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the opportunity 
to obtain and submit the records for VA 
review. 

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
whether the veteran is required to take 
aspirin to treat symptoms of his service-
connected left shoulder disability.  If so, 
the physician should render an opinion as to 
whether the veteran's ingestion of aspirin 
at least as likely as not caused or 
aggravated the veteran's gastrointestinal 
condition.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.  The 
physician is requested to identify all 
existing gastrointestinal pathology and 
indicate whether any of the nonservice-
connected gastrointestinal disorders are 
caused or aggravated by any service-
connected disability, including the shell 
fragment wound to the stomach, or the left 
shoulder disability or any medication taken 
to treat the left shoulder disability.  
Adequate reasons and bases are to be 
provided with any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim 
as per 38 C.F.R. § 3.655 (2005).

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


